Exhibit 10.4

 

EXHIBIT G

[CONFORMED AS EXECUTED]

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of July 1, 2004,
made by each of the undersigned pledgors (each a “Pledgor” and, together with
any other entity that becomes a pledgor hereunder pursuant to Section 25 hereof,
the “Pledgors”) to NORDEA BANK FINLAND PLC, New York Branch, as collateral agent
(in such capacity, together with any successor collateral agent, the “Pledgee”),
for the benefit of the Secured Creditors (as defined below) and NORDEA BANK
FINLAND PLC, New York Branch, as Deposit Account Bank (in such capacity, as the
“Deposit Account Bank”).

 

W I T N E S S E T H :

 

WHEREAS, General Maritime Corporation (the “Borrower”), the various lenders from
time to time party thereto (the “Lenders”), and Nordea Bank Finland plc, New
York Branch, as Administrative Agent and Collateral Agent (in such capacity,
together with any successor Administrative Agent, the “Administrative Agent”),
have entered into a Credit Agree­ment, dated as of July 1, 2004 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower as con­tem­plated
therein (the Lenders holding from to time outstanding Term Loans (and/or Term
Loan Commitments) and Revolving Loans (and/or Revolving Loan Commitments), the
Administrative Agent and the Pledgee, in each of the aforementioned capacities,
are herein called the “Lender Creditors”);

 

WHEREAS, pursuant to Section 1.2 hereof, each applicable Pledgor and the Deposit
Account Bank are entering into the Control Agreement attached hereto as Annex H
simultaneously herewith;

 

WHEREAS, the Borrower may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more other Pledgors or
any of their respective Subsidiaries under, one or more Interest Rate Protection
Agreements or Other Hedging Agreements with respect to the Borrower’s
obligations under the Credit Agreement with respect to the outstanding Loans
and/or Commitments from time to time with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lenders holding from
to time outstanding Loans (and/or Commitments), are herein called the “Secured
Creditors”);

 

WHEREAS, it is a condition precedent to the making of the Loans to the Borrower
under the Credit Agreement that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and

 

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and other benefits accru­ing
to each Pledgor, the receipt and sufficiency of which are hereby acknowledged,
each Pledgor hereby makes the following representations and warranties to the
Pledgee for the benefit of the Secured Creditors and hereby covenants and agrees
with the Pledgee for the benefit of the Secured Creditors as follows:

 

1.  SECURITY FOR OBLIGATIONS; ESTABLISHMENT OF CONCENTRATION ACCOUNT.

 

1.1. Security.  This Agreement is made by each Pledgor for the benefit of the
Secured Creditors to secure:

 

(i)        the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limita­tion, principal, premium, interest, fees and
indemnities (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding)) of such Pledgor to
the Lender Creditors (provided, in respect of the Lender Creditors which are
Lenders, such aforementioned obligations, liabilities and indebtedness shall
arise only for such Lenders (in such capacity) in respect of Loans and/or
Commitments), whether now existing or here­after incurred under, arising out of,
or in connection with, the Credit Agreement and the other Credit Documents to
which such Pledgor is a party (including, in the case of each Pledgor that is a
Subsidiary Guarantor, all such obligations, liabilities and indebt­ed­ness of
such Pledgor under the Subsidiaries Guaranty) and the due per­formance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Credit Documents (all such
obli­gations, liabilities and indebtedness under this clause (i), except to the
extent consisting of obliga­tions, liabilities or indebted­ness with respect to
Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collec­tively called the “Credit Document Obligations”);

 

(ii)       the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors
under, or with respect to (including, in the case of each Pledgor that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under the Subsidiaries Guaranty), any Interest Rate Protection Agreement
or Other Hedging Agreement entered into in respect of the Borrower’s obligations
with respect to the outstanding Loans and/or Commitments from time to time,
whether such Interest Rate Protection Agree­ment or Other Hedging Agreement is
now in existence or here­after arising, and the due performance and compliance
by such Pledgor with all of the terms, conditions and agreements contained
therein (all such obligations, liabilities and indebtedness described in this
clause (ii) being herein collectively called the “Other Obligations”);

 

2

--------------------------------------------------------------------------------


 

(iii)      any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

 

(iv)      in the event of any proceeding for the collection or enforcement of
any indebted­ness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

 

(v)       all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;

 

all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (v) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

1.2.  Concentration Accounts.  The relevant Pledgor and the Pledgee have
established in the name and for the benefit of the Pledgee, as agent for the
Secured Creditors, the Concentration Accounts for purposes of this Agreement and
the other relevant Credit Documents, which Concentration Accounts are maintained
with the Pledgee as the deposit account bank located at 11 West 42nd Street, 7th
Floor, New York, New York  10036 (the “Deposit Account Bank”).   Each relevant
Pledgor and the Pledgee are entering into the Control Agreement attached hereto
as Annex H (the “Control Agreement”) simultaneously herewith, which provides
that the Concentration Accounts shall be under the control of the Pledgee, as
agent for the Secured Creditors, and the Pledgee shall have the right to direct
withdrawals from the Concentration Accounts and to exercise all rights with
respect to all of the Earnings Collateral (as defined below) from time to time
therein pursuant to the terms of this Agreement and the Control Agreement.  All
Earnings Collateral delivered to, or held by or on behalf of, the Pledgee
pursuant to each of the Assignments of Earnings shall be held in the
Concentration Accounts in accordance with the provisions thereof.

 

2.  DEFINITIONS.  (a)  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.

 

(b)           The following capitalized terms used herein shall have the
definitions specified below:

 

“Administrative Agent” has the meaning set forth in the Recitals hereto.

 

“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.

 

“Agreement” has the meaning set forth in the first paragraph hereof.

 

“Borrower” has the meaning set forth in the Recitals hereto.

 

“Certificated Security” has the meaning given such term in Section 8-102(a)(4)
of the UCC.

 

3

--------------------------------------------------------------------------------


 

“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.

 

“Collateral” has the meaning set forth in Section 3.1 hereof.

 

“Concentration Accounts” shall mean, collectively, the following accounts:
General Maritime Corporation 4060931303; General Maritime Corporation
4060931304; General Maritime Corporation 4060944601; Genmar Management
7404802001; Genmar Prince Ltd. 4060044502; Genmar Trader Ltd. 4060023901; GMR
Agamemnon LLC 4060927101; GMR Ajax LLC 4060928901; GMR Alexandra LLC 4063494901;
GMR Alta LLC 4060070001; GMR Argus LLC 7409102001; GMR Ariston LLC 7407872001;
GMR Baltic LLC 7407792001; GMR Boss LLC 4060273001; GMR Centaur LLC 7408032001;
GMR Challenger LLC 4060018901; GMR Champion LLC 4060012201; GMR Commander LLC
4062230801; GMR Conqueror LLC 7424372001; GMR Constantine LLC 4060939601; GMR
Defiance LLC 7424292001; GMR Endurance LLC 4060019701; GMR Gabriel LLC
4060934702; GMR George 4062444501; GMR Gulf LLC 7408782001; GMR Harriet
4061135001; GMR Hector LLC 4063555701; GMR Honour LLC 7424032001; GMR Hope LLC
7408942001; GMR Horn LLC 7408862001; GMR Kestrel LLC 7407952001; GMR Leonidas
4060024701; GMR Macedon 4063510201; GMR Minotaur 4060938801; GMR Nestor LLC
4060043701; GMR Ocean LLC 7407612001; GMR Orion LLC 7408292001; GMR Pacific
Limited 7407532001; GMR Pericles LLC 4063556501; GMR Phoenix LLC 7408112001; GMR
Princess LLC 7409772001; GMR Progress LLC 7409692001; GMR Prometheus LLC
7408372001; GMR Revenge LLC 7423952001; GMR Sky LLC 7408452001; GMR Spartiate
LLC 4063505201; GMR Spirit LLC 4060011401; GMR Spyridon LLC 7409022001; GMR Star
LLC 4060013001; GMR Strength LLC 7424112001; GMR Sun LLC 4063037601; GMR
Transporter LLC 7408522001; GMR Traveller LLC 7408602001; GMR Trust LLC
4060017101; and GMR Zoe LLC 4060966901.

 

“Control Agreement” shall have the meaning provided in Section 1.2.

 

“Credit Agreement” has the meaning set forth in the Recitals hereto.

 

“Credit Document Obligations” has the meaning set forth in Section 1.1(i)
hereof.

 

“Deposit Account Bank” shall have the meaning provided such term in Section 1.2
hereof.

 

“Earnings Collateral” shall mean, collectively, all of the collateral granted,
sold, conveyed, assigned, transferred, mortgaged and pledged pursuant to, and in
accordance with, Section 1 of each Primary Assignment of Earnings.

 

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into in respect of the Borrower’s
obligations with respect to the outstanding Loans and/or Commitments from time
to time, after any applicable grace period.

 

“Indemnitees” has the meaning set forth in Section 11 hereof.

 

“Lender Creditors” has the meaning set forth in the Recitals hereto.

 

4

--------------------------------------------------------------------------------


 

“Lenders” has the meaning set forth in the Recitals hereto.

 

“Limited Liability Company Assets” means all assets, whether tangible or
intang­ible and whether real, personal or mixed (including, without limitation,
all limited liability com­pany capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

 

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.

 

“Obligations” has the meaning set forth in Section 1.1 hereof.

 

“Other Creditors” has the meaning set forth in the Recitals hereto.

 

“Other Obligations” has the meaning set forth in Section 1.1(ii) hereof.

 

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Pledgee” has the meaning set forth in the first paragraph hereof.

 

“Pledgor” has the meaning set forth in the first paragraph hereof.

 

“Primary Concentration Account” shall have the meaning provided in Section
20(c).

 

“Proceeds” has the meaning given such term in Section 9-102(64) of the UCC.

 

“Required Secured Creditors” means (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders), and (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash and all Commitments under
the Credit Agreement have been terminated and if any Other Obligations are
outstanding, the holders of a majority of the Other Obligations.

 

“Secured Creditors” has the meaning set forth in the Recitals hereto.

 

“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Interest Rate Protection Agreements and Other Hedging
Agreements entered into

 

5

--------------------------------------------------------------------------------


 

with any Other Creditors entered into in respect of the Borrower’s obligations
with respect to the outstanding Loans and/or Commitments from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

 

“Security” and “Securities” has the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock.

 

“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.

 

“Stock” means all of the issued and outstanding shares of capital stock of any
corporation at any time owned by any Pledgor.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Termination Date” has the meaning set forth in Section 20 hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that all references herein to specific sections or
sub­sections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

 

“Uncertificated Security” has the meaning given such term in Section
8-102(a)(18) of the UCC.

 

3.  PLEDGE OF STOCK, ACCOUNTS, ETC.

 

3.1  Pledge.  To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant and pledge to the Pledgee for
the benefit of the Secured Creditors, and does hereby create a continuing first
priority security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

 

(a)           the Concentration Accounts, together with all of such Pledgor’s
right, title and interest in and to all sums of property (including cash
equivalents and other investments) now or at any time hereafter on deposit
therein, credited thereto or payable thereon, and all instruments, documents and
other writings evidencing the Concentration Accounts;

 

6

--------------------------------------------------------------------------------


 

(b)           all Stock of any Subsidiary Guarantor owned by such Pledgor from
time to time and all options and warrants owned by such Pledgor from time to
time to purchase Stock of any such Subsidiary Guarantor;

 

(c)           all Limited Liability Company Interests in any Subsidiary
Guarantor owned by such Pledgor from time to time and all of its right, title
and interest in each limited liability company to which each such interest
relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Limited Liability Company Interests
and applicable law:

 

(A)          all the capital thereof and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which such Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;

 

(B)           all other payments due or to become due to such Pledgor in respect
of Limited Liability Company Interests, whether under any limited liability
com­pany agreement or otherwise, whether as contractual obligations, damages,
insur­ance proceeds or otherwise;

 

(C)           all of such Pledgor’s claims, rights, powers, privileges,
authority, options, secur­ity interests, liens and remedies, if any, under any
limited liability company agree­ment or operating agreement, or at law or
otherwise in respect of such Limited Liability Company Interests;

 

(D)          all present and future claims, if any, of such Pledgor against any
such limited liability company for moneys loaned or advanced, for services
ren­dered or otherwise;

 

(E)           all of such Pledgor’s rights under any limited liability company
agree­ment or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (includ­ing, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

(F)           all other property hereafter delivered in substitution for or in
addi­tion to any of the foregoing, all certificates and instruments representing
or evi­denc­ing such other property and all cash, securities, interest,
dividends, rights and other

 

7

--------------------------------------------------------------------------------


 

property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof;

 

(d)           all Partnership Interests in any Subsidiary Guarantor owned by
such Pledgor from time to time and all of its right, title and interest in each
partnership to which each such interest relates, whether now existing or
hereafter acquired, including, without limitation, to the fullest extent
permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:

 

(A)          all the capital thereof and its interest in all profits, losses,
Partnership Assets and other distributions to which such Pledgor shall at any
time be entitled in respect of such Partnership Interests;

 

(B)           all other payments due or to become due to such Pledgor in respect
of such Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;

 

(C)           all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or oper­at­ing agreement, or at law or otherwise in respect of such Partnership
Interests;

 

(D)          all present and future claims, if any, of such Pledgor against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise;

 

(E)           all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and

 

(F)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and

 

(e)           all Proceeds of any and all of the foregoing.

 

3.2.  Procedures. (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall auto-

 

8

--------------------------------------------------------------------------------


 

matically (and without the taking of any action by such Pledgor) be pledged
pursu­ant to Section 3.1 of this Agreement and, in addition thereto, such
Pledgor shall (to the extent provided below) take, or, in the case of Section
3.2(a)(v), authorize the Pledgee to take, the following actions as set forth
below (as promptly as practicable and, in any event, within 30 days after it
obtains such Collateral) for the benefit of the Pledgee and the Secured
Creditors:

 

(i)        with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), such Pledgor shall
deliver such Certificated Security to the Pledgee with powers executed in blank;

 

(ii)       with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), such
Pledgor shall cause the issuer of such Uncertificated Security (or, in the case
of an issuer that is not a Subsidiary of such Pledgor, will use reasonable
efforts to cause such issuer) to duly authorize and execute, and deliver to the
Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex G hereto (appropri­ately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursu­ant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further con­sent by the registered owner and not to comply with
instructions regarding such Uncertificated Security originated by any other
Person other than a court of competent jurisdiction;

 

(iii)      with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly take all actions required (i) to comply in
all material respects with the applicable rules of such Clearing Corporation and
(ii) to perfect the security interest of the Pledgee under applicable law
(including, in any event, under Sections 9-314(a), (b) and (c), 9-106 and
8-106(d) of the UCC).  Such Pledgor further agrees to take such actions as the
Pledgee deems reasonably necessary to effect the foregoing;

 

(iv)      with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Interest
credited on the books of a Clearing Corporation), (1) if such Partnership
Interest or Limited Liability Company Interest is represented by a certificate
and is a Security for purposes of the UCC, the procedure set forth in Section
3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited Liability
Company Interest is not represented by a certificate or is not a Security for
purposes of the UCC, the procedure set forth in Section 3.2(a)(ii) hereof; and

 

(v)       with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which are not released to such Pledgor in accordance with
Section 6 hereof, (i) establishment by the Pledgee of a cash account in the name
of such Pledgor over which the Pledgee shall have exclusive and absolute control
and dominion (and no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Pledgee) and (ii) deposit of
such cash in such cash account.

 

9

--------------------------------------------------------------------------------


 

(b)       In addition to the actions required to be taken pursuant to Section
3.2(a) hereof, each Pledgor shall take the following additional actions with
respect to the Collateral:

 

(i)        with respect to all Collateral of such Pledgor whereby or with
respect to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be reasonably requested from time to time by the Pledgee so that “control”
of such Collateral is obtained and at all times held by the Pledgee; and

 

(ii)       each Pledgor shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant states, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee has a security interest in all Collateral which is
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant states, including, without limitation, Section 9-312(a) of the UCC).

 

3.3.  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, such Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by a principal
executive officer of such Pledgor describing such Collateral and certifying that
the same has been duly pledged in favor of the Pledgee (for the benefit of the
Secured Creditors) hereunder and (ii) supplements to Annexes A through F hereto
as are reasonably necessary to cause such annexes to be com­plete and accurate
at such time.

 

3.4.  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or Section
3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.

 

3.5.  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that on the date hereof: (i) the jurisdiction of
organization of such Pledgor, and such Pledgor’s organizational identification
number, is listed on Annex A hereto; (ii) each Subsidiary of such Pledgor that
is a Subsidiary Guarantor is listed in Annex B hereto; (iii) the Stock (and any
warrants or options to purchase Stock) of any Subsidiary Guarantor held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iv) such Stock constitutes that percentage of the issued and
outstanding capital stock of the respective Subsidiary Guarantors as is set
forth in Annex C hereto; (v) the Limited Liability Company Interests in any and
all Subsidiary Guarantors held by such Pledgor consist of the number and type of
interests of the respective Subsidiary Guarantors described in Annex D hereto;
(vi) each such Limited Liability Company Interest constitutes that percentage of
the issued and outstanding equity interest of the respective Subsidiary
Guarantors as

 

10

--------------------------------------------------------------------------------


 

set forth in Annex D hereto; (vii) the Partnership Interests held by such
Pledgor in any and all Subsidiary Guarantors consist of the number and type of
interests of the respective Subsidiary Guarantors described in Annex E hereto;
(viii) each such Partnership Interest constitutes that percentage or portion of
the entire partnership interest of the Partnership as set forth in Annex E
hereto; (ix) such Pledgor has complied with the respec­tive procedure set forth
in Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes B through E hereto; and (xi) on the date hereof, such Pledgor owns no
other Stock, Limited Liability Company Interests or Partnership Interests of, in
each case, any Subsidiary Guarantor.

 

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.

 

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exer­cise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Creditor in the Collateral unless expressly
permitted by the terms of the Secured Debt Agreements.  All such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case an Event of Default has occurred and is continuing, and Section 7 hereof
shall become applicable.

 

6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the Pledgors.  The Pledgee shall be entitled to
receive directly, and to retain as part of the Collateral:

 

(i)        all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above in
the first sentence of this Section 6) paid or distributed by way of dividend or
otherwise in respect of the Collateral;

 

(ii)       all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) paid or distributed in respect of the
Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and

 

(iii)      all other or additional stock, notes, limited liability company
interests, partnership interests,  instruments or other securities or property
(including, but not limited to, cash) which may be paid in respect of the
Collateral by reason of any consolidation, merger,

 

11

--------------------------------------------------------------------------------


 

exchange of stock, conveyance of assets, liquidation or similar corporate or
other reorganization.

 

All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over and/or
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement).

 

7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Secured Debt Agreement or by law) for the
protection and enforce­ment of its rights in respect of the Collateral, and the
Pledgee shall be entitled to exercise all the rights and remedies of a secured
party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
fol­lowing rights, which each Pledgor hereby agrees to be commercially
reasonable:

 

(i)        to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the Pledgors;

 

(ii)       to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;

 

(iii)      to vote all or any part of the Collateral (whether or not transferred
into the name of the Pledgee) and give all consents, waivers and ratifications
in respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Pledgee the proxy and attorney-in-fact of such Pledgor, with
full power of substitution to do so);

 

(iv)      at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 10 days’ written notice of the time and place
of any such sale shall be given to the Pledgors.  The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given.  Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise.  At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of the Secured Creditors may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption. Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to

 

12

--------------------------------------------------------------------------------


 

collect or realize upon any or all of the Collateral or for any delay in so
doing nor shall any of them be under any obligation to take any action
whatsoever with regard thereto; and

 

(v)       to set-off any and all Collateral against any and all Obligations.

 

8.  REMEDIES, ETC., CUMULATIVE.  Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumula­tive and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exer­cise by the Pledgee or
any other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
here­after existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exer­cise any such
right, power or remedy shall operate as a waiver thereof.  No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand.  The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Pledgee, in each case acting upon the instructions of the Required Lenders (or,
after the date on which all Credit Document Obligations have been paid in full,
the holders of at least a majority of the outstanding Other Obligations) and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.

 

9.  APPLICATION OF PROCEEDS.  (a)  All monies collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor, together with all
other monies received by the Pledgee hereunder (except to the extent released in
accordance with the applicable provisions of this Agreement or any other Credit
Document), shall be applied to the payment of the Obligations as follows:

 

(i)            first, to the payment of all amounts owing the Pledgee of the
type described in clauses (iii) and (iv) of Section 1.1;

 

(ii)           second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), an amount equal to the outstanding Primary
Obligations (as defined below) constituting Credit Document Obligations shall be
paid to the Lenders as provided in Section 9(d) hereof, with each Lender
receiving an amount equal to such outstanding Primary Obligations constituting
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations constituting Credit Document Obligations, its Pro
Rata Share (as defined below) of the amount remaining to be distributed;

 

(iii)          third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Primary Obligations constituting Other Obligations shall be paid to
the Other Creditors as provided in Section 9(d) hereof, with each Other Creditor
receiving an amount equal to such outstanding Primary

 

13

--------------------------------------------------------------------------------


 

Obligations constituting Other Obligations or, if the proceeds are insufficient
to pay in full all such Primary Obligations constituting Other Obligations, its
Pro Rata Share of the amount remaining to be distributed;

 

(iv)          fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, an amount equal
to the outstanding Secondary Obligations shall be paid to the Secured Creditors
as provided in Section 9(d) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

 

(v)           fifth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iv), inclusive, and following the
termination of this Agreement pursuant to Section 20 hereof, to the relevant
Pledgor or to whomever may be lawfully entitled to receive such surplus.

 

(b)           For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor’s Primary Obligations
or Secondary Obligations, as the case may be, and the denominator of which is
the then outstanding amount of all Primary Obligations or Secondary Obligations,
as the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, and interest on, all Loans and
all fees, costs and expenses incurred under the Credit Agreement with respect
thereto and (ii) in the case of the Other Obligations, all amounts due under
such Interest Rate Protection Agreements and Other Hedging Agreements (other
than indemnities, fees (including, without limitation, attorneys’ fees) and
similar obligations and liabilities) and (z) “Secondary Obligations” shall mean
all Obligations other than Primary Obligations.

 

(c)           When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 9 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

 

(d)           All payments required to be made hereunder shall be made (x) if to
the Lender Creditors, to the Administrative Agent under the Credit Agreement for
the account of the Lender Creditors, and (y) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Other Creditors or, in the absence of such a Representative, directly to
the Other Creditors.

 

14

--------------------------------------------------------------------------------


 

(e)           For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Administrative Agent, each Representative for any
Other Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Pledgee) of the outstanding Primary Obligations and Secondary
Obligations owed to the Lender Creditors or the Other Creditors, as the case may
be.  Unless it has actual knowledge (including by way of written notice from a
Lender Credi­tor or an Other Creditor) to the contrary, the Administrative Agent
and each Representative, in furnishing information pursuant to the preceding
sentence, and the Pledgee, in acting hereunder, shall be entitled to assume that
no Secondary Obligations are outstanding. Unless it has actual knowledge
(including by way of written notice from an Other Creditor) to the contrary, the
Pledgee, in acting hereunder, shall be entitled to assume that no Interest Rate
Protection Agreements are in existence.

 

(f)            It is understood and agreed that each Pledgor shall remain
jointly and severally liable to the extent of any deficiency between the amount
of the proceeds of the Collateral pledged by it hereunder and the aggregate
amount of the Obligations of such Pledgor.

 

10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
non­application thereof.

 

11.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case growing out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities or expenses to the extent incurred by reason of gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).  In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies actually received by it in accordance with the terms
hereof.  If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable  for any reason, such Pledgor hereby agrees to make
the max­imum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

 

12.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)   Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except

 

15

--------------------------------------------------------------------------------


 

as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or
partnership.  The parties hereto expressly agree that, unless the Pledgee shall
become the absolute owner of Collateral consisting of a Limited Liability
Company Interest or Partnership Interest pursuant hereto, this Agreement shall
not be construed as creating a partnership or joint venture among the Pledgee,
any other Secured Creditor, any Pledgor and/or any other Person.

 

(b)           Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred.  The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.

 

(c)           The Pledgee and the other Secured Creditors shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

 

(d)           The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Creditor to appear in or
defend any action or proceeding relating to the Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Collateral.

 

13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the Uniform Commercial Code or other applicable law such
financing statements, continuation statements and other documents in such
offices as the Pledgee may deem reasonably necessary and wherever required by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral and hereby authorizes the Pledgee to file financing statements
(including, without limitation, ‘all assets’ financing statements) and
amendments thereto relative to all or any part of the Collateral without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
convey­ances, assignments, agreements and instruments as the Pledgee may
rea­son­ably require or deem necessary to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder.

 

(b)           Each Pledgor hereby appoints the Pledgee such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, to act from time to time solely after
the occurrence and during the continuance of an Event of Default in the
Pledgee’s reasonable discretion to take any action and to execute any instrument
which the Pledgee may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement.

 

14.  THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly

 

16

--------------------------------------------------------------------------------


 

understood and agreed by each Secured Creditor that by accepting the benefits of
this Agreement each such Secured Creditor acknowledges and agrees that the
obligations of the Pledgee as holder of the Collateral and interests therein and
with respect to the disposition thereof, and otherwise under this Agreement, are
only those expressly set forth in this Agreement and in Section 12 of the Credit
Agreement.  The Pledgee shall act hereunder on the terms and conditions set
forth herein and in Section 13 of the Credit Agreement.

 

15.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).

 

16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  Each Pledgor
represents, warrants and covenants that:

 

(i)        it is the legal, beneficial and record owner of, and has good and
marketable title to, all Collateral pledged by such Pledgor hereunder and that
it has sufficient interest in all Collateral pledged by such Pledgor hereunder
in which a security interest is purported to be created hereunder for such
security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothe­cation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and Permitted Liens);

 

(ii)       it has the corporate, limited partnership or limited liability
company power and authority, as the case may be, to pledge all the Collateral
pledged by it pursuant to this Agreement;

 

(iii)      this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforce­ability hereof may be limited by applicable
bank­ruptcy, insolvency, reorganization, mora­torium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

(iv)      except to the extent already obtained or made, or, in the case of any
filings or recordings of the Security Documents (other than the Vessel
Mortgages) executed on or before the Initial Borrowing Date, to be made within
10 days of the Initial Borrowing Date, no consent of any other party
(in­cluding, without limitation, any stockholder, partner, member or creditor of
such Pledgor or any of its Subsidiaries) and no consent, license, permit,
approval or authori­za­tion of, exemption by, notice or report to, or
registration, filing or declaration with, any govern­mental authority is
required to be obtained by such Pledgor in connection with (a) the execution,
delivery or performance by such Pledgor of this Agreement, (b) the legality,
validity, binding effect or enforceability of this Agreement, (c) the perfection
or enforce­ability of the Pledgee’s security interest in the Collateral pledged
by such Pledgor hereunder or (d) except for compliance with or as may be
required by applicable securities laws, the exercise by the Pledgee of any of
its rights or remedies provided herein;

 

17

--------------------------------------------------------------------------------


 

(v)       the execution, delivery and performance of this Agreement will not
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
author­ity, U.S. or non-U.S., applicable to such Pledgor, or of the certificate
or articles of incorporation, certificate of formation, operating agreement,
limited liabil­ity company agreement, partnership agreement or by-laws of such
Pledgor, as applicable, or of any secur­ities issued by such Pledgor or any of
its Subsidiaries, or of any mortgage, deed of trust, indenture, lease, loan
agreement, credit agreement or other material contract, agree­ment or instrument
or undertaking to which such Pledgor or any of its Subsidiaries is a party or
which purports to be binding upon such Pledgor or any of its Subsidiaries or
upon any of their respective assets and will not result in the creation or
imposition of (or the obligation to create or impose) any lien or encumbrance on
any of the assets of such Pledgor or any of its Subsidiaries which are Credit
Parties, except as contemplated by this Agreement or the Credit Agreement;

 

(vi)      all of the Collateral has been duly and validly issued and acquired,
is fully paid and non-assessable and is subject to no options to purchase or
similar rights;

 

(vii)     the pledge and collateral assignment to, and possession by, the
Pledgee of the Collateral pledged by such Pledgor hereunder consisting of
Certificated Securities pursuant to this Agreement creates a valid and
per­fected first priority security interest in such Certificated Securities, and
the proceeds thereof, subject to no prior Lien or to any agreement purporting to
grant to any third party a Lien on the property or assets of such Pledgor which
would include the Certificated Securities, except for Permitted Liens, and the
Pledgee is entitled to all the rights, priorities and benefits afforded by the
UCC or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and;

 

(viii)    “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Pledgee over all Collateral pledged by such Pledgor hereunder consisting
of Stock with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC, and “control” (as defined in Section 9-104 of the UCC)
has been obtained by the Pledgee over all Concentration Accounts with respect to
which such “control” may be obtained pursuant to Section 9-104 of the UCC.

 

(b)           Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to the Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever; and
each Pledgor covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Pledgee as
Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the Secured Creditors.

 

17.           JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS. 
The jurisdiction of organization of each Pledgor is specified in Annex A
hereto.  The chief executive office of each Pledgor is located at the address
specified in Annex F hereto.  Each Pledgor will not change the jurisdiction of
its organization or move its chief executive office except to such new
jurisdiction or location as such Pledgor may establish in accordance with the
last sentence of this Section 17.  The originals of all documents in the
possession of such Pledgor

 

18

--------------------------------------------------------------------------------


 

evidencing all Collateral, including but not limited to all Limited Liability
Company Interests and Partnership Interests, and the only original books of
account and records of such Pledgor relating thereto are, and will continue to
be, kept at such chief executive office as specified in Annex F hereto, or at
such new locations as such Pledgor may establish in accordance with the last
sentence of this Section 17.  All Limited Liability Company Interests and
Partnership Interests are, and will continue to be, maintained at, and
controlled and directed (including, with­out limitation, for general accounting
purposes) from, such chief executive office as specified in Annex F hereto, or
such new locations as such Pledgor may establish in accordance with the last
sentence of this Section 17.  No Pledgor shall establish a new jurisdiction of
organization or a new location for such chief executive offices until (i) it
shall have given to the Pledgee not less than 15 days’ prior written notice of
its intention so to do, providing clear details of such new jurisdiction of
organization or new location, as the case may be, and providing such other
information in connection therewith as the Pledgee may reasonably request, and
(ii) with respect to such new jurisdiction of organization or new location, as
the case may be, it shall have taken all action, satisfactory to the Pledgee
(and, to the extent applicable, in accordance with Section 3.2 hereof), to
maintain the security interest of the Pledgee in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect. 
Promptly after establishing a new jurisdiction of organization or new location
for such chief executive offices in accordance with the immedi­ately preceding
sentence, the respective Pledgor shall deliver to the Pledgee a supplement to
Annex A hereto or Annex F hereto, as the case may be, so as to cause such Annex
A or F, as the case may be, to be complete and accurate.

 

18.           PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including, without limitation:  (i) any renewal,
extension, amendment or modification of or addition or supplement to or deletion
from any Secured Debt Agreement or any other instrument or agreement referred to
therein, or any assignment or transfer of any thereof; (ii) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such agreement or instrument including, without limitation, this Agreement;
(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee; (iv) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dis­solu­tion,
liquidation or other like proceeding relating to any Pledgor or any Subsidiary
of any Pledgor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing (it being
understood and agreed that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, restructuring, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles).

 

19.  REGISTRATION, ETC.  If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Stock, Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and the Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral, as the case may be, or part thereof by private sale in such
manner and under such

 

19

--------------------------------------------------------------------------------


 

circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration.  Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof.  In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, in good faith deems reasonable under the
circum­stances, notwithstanding the possibility that a substantially higher
price might be realized if the sale were deferred until after registration as
aforesaid.

 

20.  TERMINATION; RELEASE.  (a)  After the Termination Date, this Agreement and
the security interest created hereby shall terminate (provided that all
indemnities set forth herein including, without limitation, in Section 11 hereof
shall survive any such termin­ation), and the Pledgee, at the request and
expense of any Pledgor, will as promptly as practicable execute and deliver to
such Pledgor a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement, and will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement or any other Credit Document, together with
any monies at the time held by the Pledgee or any of its sub-agents hereunder. 
As used in this Agreement, “Termination Date” shall mean the date upon which the
Total Term Loan Commitment and the Total Revolving Loan Commitment under the
Credit Agreement has been terminated and all Interest Rate Protec­tion
Agreements and Other Hedging Agreements applicable to Loans (and/or the
Commitments) entered into with any Other Creditors have been terminated, no Note
under the Credit Agreement is outstanding and all Loans thereunder have been
repaid in full and all Obligations then due and payable have been paid in full.

 

(b)           In the event that any part of the Collateral is sold in connection
with a sale permitted by the Secured Debt Agreements (other than a sale to any
Pledgor or any Subsidiary thereof) or is otherwise released with the consent of
the Required Secured Creditors and the proceeds of such sale or sales or from
such release are applied in accordance with the provisions of the Credit
Agreement, to the extent required to be so applied, the Pledgee, at the request
and expense of the respective Pledgor, will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral (and releases therefor) as is then being (or has been) so sold
or released and has not theretofore been released pursuant to this Agreement.

 

(c)           At any time that a Pledgor desires to close a Concentration
Account, it shall, with the consent of the Pledgee, redirect the contents of
such Concentration Account to such other Concentration Account as the Pledgee
shall specify to such Pledgor, and all future deposits shall be required to be
made in such specified Concentration Account (the “Primary Concentration
Account”).

 

(d)           At any time that a Pledgor desires that the Pledgee assign,
transfer and deliver Collateral (and releases therefor) as provided in Section
20(a) or (b) hereof, it shall deliver to the

 

20

--------------------------------------------------------------------------------


 

Pledgee a certificate signed by a principal executive officer of such Pledgor
stating that the release of the respective Collateral is permitted pursuant to
such Section 20(a) or (b).

 

(e)  The Pledgee shall have no liability whatsoever to any other Secured
Creditor as a result of any release of Collateral by it in accordance with this
Section 20.

 

21.  NOTICES, ETC.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered:  if to any Pledgor, at c/o General Maritime
Corporation, 35 West 56th Street, as agent, New York, New York, 10019, with
copies to Kramer Levin Naftalis & Frankel LLP, 919 Third Avenue, New York, New
York  100022, Attention:  Thomas E. Molner, Esq., Telephone No.:  (212)
715-9100, Telecopier No.:  (212) 715-8000; if to any Lender Creditor, at its
address specified opposite its name on Schedule II to the Credit Agreement; and
if to the Pledgee, at its Notice Office; and, as to each Other Creditor, at such
other address as shall be designated by such Secured Creditor in a written
notice to the Borrower and the Administrative Agent.  All such notices and
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery, (ii)
when sent by overnight courier, be effective one Business Day after delivery to
the overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by telex or telecopier, be effective when sent
by telex or telecopier, except that notices and communications to the Pledgee or
any Pledgor shall not be effective until received by the Pledgee or such
Pledgor, as the case may be.

 

22.  WAIVER; AMENDMENT.  None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever except in
writing duly signed by each Pledgor directly affected thereby and the Pledgee
(with the written consent of the Required Secured Creditors); provided, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class (as defined below) of Secured Creditors (and not all Secured
Creditors in a like or similar manner) shall also require the written consent of
the Requisite Creditors (as defined below) of such affected Class.  For the
purpose of this Agreement, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (i) the Lender Creditors as holders of the Credit
Document Obligations or (ii) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (i) with respect to the Credit Document
Obligations, the Required Lenders and (ii) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Interest Rate Protection Agreements and Other
Hedging Agreements with respect to outstanding Loans (and/or the Commitments)
from time to time.

 

23.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt Agreements. 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH PARTY TO THIS AGREEMENT

 

21

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  The headings in this Agreement are for purposes of
reference only and shall not limit or define the meaning hereof.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.

 

24.           RECOURSE.  This Agreement is made with full recourse to the
Pledgors and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of the Pledgors contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.

 

25.           ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to become a party to this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement shall
automatically become a Pledgor hereunder by (x) executing a counterpart hereof
and/or a Subsidiary assumption agreement, in each case in form and substance
satisfactory to the Pledgee, (y) delivering supplements to Annexes A through F
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Pledgor on such date and (z) taking all actions as
specified in Section 3 of this Agreement as would have been taken by such
Pledgor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Pledgee and with all actions
required to be taken above to be taken to the reasonable satisfaction of the
Pledgee.

 

26.           RELEASE OF GUARANTORS.  In the event any Pledgor which is a
Subsidiary of the Borrower is released from its obligations pursuant to the
Subsidiaries Guaranty, such Pledgor (so long as not the Borrower) shall be
released from this Agreement and this Agreement shall, as to such Pledgor only,
have no further force or effect.

 

* * *

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

 

GENERAL MARITIME CORPORATION,
as a Pledgor

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

Title:   Vice President

 

 

 

GMR TRADER (LIBERIA) LLC,

 

GMR ADMINISTRATION CORP.,
as Pledgors

 

 

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

Title:   Vice President

 

 

 

 

 

GMR AGAMEMNON LLC,

 

GMR AJAX LLC,

 

GMR ALEXANDRA LLC,

 

GMR ALTA LLC,

 

GMR ARGUS LLC,

 

GMR ARISTON LLC,

 

GMR BOSS LLC,

 

GMR CENTAUR LLC,

 

GMR CHALLENGER LLC,

 

GMR CHAMP LLC,

 

GMR COMMANDER LLC,

 

GMR CONQUEROR LLC,

 

GMR CONSTANTINE LLC,

 

GMR DEFIANCE LLC,

 

GMR ENDURANCE LLC,

 

GMR GABRIEL LLC,

 

GMR GEORGE LLC ,

 

GMR GULF LLC,

 

GMR HARRIET LLC,

 

GMR HECTOR LLC,
as Pledgors

 

 

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

Title:   Vice President

 

23

--------------------------------------------------------------------------------


 

 

GMR HONOUR LLC,

 

GMR HOPE LLC,

 

GMR HORN LLC,

 

GMR KESTREL LLC,

 

GMR LEONIDAS LLC,

 

GMR MACEDON LLC,

 

GMR MINOTAUR LLC,

 

GMR NESTOR LLC,

 

GMR ORION LLC,

 

GMR PERICLES LLC,

 

GMR PHOENIX LLC,

 

GMR PRINCESS LLC,

 

GMR PROGRESS LLC,

 

GMR PROMETHEUS LLC,

 

GMR REVENGE LLC,

 

GMR SKY LLC,

 

GMR SPARTIATE LLC,

 

GMR SPIRIT LLC,

 

GMR SPYRIDON LLC,

 

GMR STAR LLC,

 

GMR STRENGTH LLC,

 

GMR SUN LLC,

 

GMR TRADER LTD,

 

GMR TRANSPORTER LLC,

 

GMR TRAVELLER LLC,

 

GMR TRUST LLC,

 

GMR ZOE LLC,
as Pledgors

 

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

Title:   Vice President

 

24

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

NORDEA BANK FINLAND PLC,

NEW YORK BRANCH,
as Pledgee

 

 

By:

 /s/ Hans Chr. Kjelsrud

 

 

 

Title: Senior Vice President

 

 

 

By:

 /s/ Alison B. Barber

 

 

 

Title: Vice President

 

 

NORDEA BANK FINLAND PLC,

NEW YORK BRANCH,
as Deposit Account Bank

 

 

By:

 /s/ Hans Chr. Kjelsrud

 

 

 

Title: Senior Vice President

 

 

By:

 /s/ Alison B. Barber

 

 

 

Title: Vice President

 

 

25

--------------------------------------------------------------------------------


 

ANNEX A

to

PLEDGE AND SECURITY AGREEMENT

 

EXACT LEGAL NAME OF EACH PLEDGOR AND JURISDICTION OF
ORGANIZATION

 

Name of Pledgor

 

Jurisdiction of Organization

 

Organizational ID Number

 

 

 

 

 

 

 

General Maritime Corporation

 

Republic of the Marshall Islands

 

N/A

 

Genmar Trader Ltd.

 

Republic of Malta

 

N/A

 

GMR Administration Corp.

 

Republic of the Marshall Islands

 

N/A

 

GMR Agamemnon LLC

 

Republic of Liberia

 

N/A

 

GMR Ajax LLC

 

Republic of Liberia

 

N/A

 

GMR Alexandra LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Alta LLC

 

Republic of Liberia

 

N/A

 

GMR Argus LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Ariston LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Boss LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Centaur LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Challenger LLC

 

Republic of Liberia

 

N/A

 

GMR Champ LLC

 

Republic of Liberia

 

N/A

 

GMR Commander LLC (ex Nord Ltd.)

 

Republic of Liberia

 

N/A

 

GMR Conqueror LLC

 

Republic of Liberia

 

N/A

 

GMR Constantine LLC

 

Republic of Liberia

 

N/A

 

GMR Defiance LLC

 

Republic of Liberia

 

N/A

 

GMR Endurance LLC

 

Republic of Liberia

 

N/A

 

GMR Gabriel LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR George LLC (ex Pacific Tankship Ltd.)

 

Republic of Liberia

 

N/A

 

GMR Gulf LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Harriet LLC

 

Republic of Liberia

 

N/A

 

GMR Hector LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Honour LLC

 

Republic of Liberia

 

N/A

 

GMR Hope LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Horn LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Kestrel LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Leonidas LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Macedon LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Minotaur LLC

 

Republic of Liberia

 

N/A

 

GMR Nestor LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Orion LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Pericles LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Phoenix LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Princess LLC

 

Republic of Liberia

 

N/A

 

GMR Progress LLC

 

Republic of Liberia

 

N/A

 

 

--------------------------------------------------------------------------------


 

Name of Pledgor

 

Jurisdiction of Organization

 

Organizational ID Number

 

 

 

 

 

 

 

GMR Prometheus LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Revenge LLC

 

Republic of Liberia

 

N/A

 

GMR Sky LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Spartiate LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Spirit LLC

 

Republic of Liberia

 

N/A

 

GMR Spyridon LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Star LLC

 

Republic of Liberia

 

N/A

 

GMR Strength LLC

 

Republic of Liberia

 

N/A

 

GMR Sun LLC (ex Stavenger Sun Ltd.)

 

Republic of the Marshall Islands

 

N/A

 

GMR Trader (Liberia) LLC

 

Republic of Liberia

 

N/A

 

GMR Transporter LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Traveller LLC

 

Republic of the Marshall Islands

 

N/A

 

GMR Trust LLC

 

Republic of Liberia

 

N/A

 

GMR Zoe LLC

 

Republic of the Marshall Islands

 

N/A

 

 

2

--------------------------------------------------------------------------------


 

ANNEX B

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF SUBSIDIARIES

 

Pledgor

 

Direct Subsidiaries

 

 

 

 

 

I.General Maritime Corporation

 

General Maritime Management LLC

 

 

 

General Maritime Management (Hellas) Ltd.

 

 

 

General Maritime Management (Portugal) Ltd.

 

 

 

Genmar Trader Ltd.

 

 

 

GMR Administration Corp.

 

 

 

GMR Agamemnon LLC

 

 

 

GMR Ajax LLC

 

 

 

GMR Alexandra LLC

 

 

 

GMR Alta LLC

 

 

 

GMR Argus LLC

 

 

 

GMR Ariston LLC

 

 

 

GMR Boss LLC

 

 

 

GMR Centaur LLC

 

 

 

GMR Challenger LLC

 

 

 

GMR Champ LLC

 

 

 

GMR Commander LLC (ex Nord Ltd.)

 

 

 

GMR Conqueror LLC

 

 

 

GMR Constantine LLC

 

 

 

GMR Defiance LLC

 

 

 

GMR Endurance LLC

 

 

 

GMR Gabriel LLC

 

 

 

GMR George LLC (ex Pacific Tankship Ltd.)

 

 

 

GMR Gulf LLC

 

 

 

GMR Harriet LLC

 

 

 

GMR Hector LLC

 

 

 

GMR Honour LLC

 

 

 

GMR Hope LLC

 

 

 

GMR Horn LLC

 

 

 

GMR Kestrel LLC

 

 

 

GMR Leonidas LLC

 

 

 

GMR Macedon LLC

 

 

 

GMR Minotaur LLC

 

 

 

GMR Nestor LLC

 

 

 

GMR Orion LLC

 

 

 

GMR Pericles LLC

 

 

 

GMR Phoenix LLC

 

 

 

GMR Princess LLC

 

 

 

GMR Progress LLC

 

 

 

GMR Prometheus LLC

 

 

 

GMR Revenge LLC

 

 

--------------------------------------------------------------------------------


 

Pledgor

 

Direct Subsidiaries

 

 

 

 

 

 

 

GMR Sky LLC

 

 

 

GMR Spartiate LLC

 

 

 

GMR Spirit LLC

 

 

 

GMR Spyridon LLC

 

 

 

GMR Star LLC

 

 

 

GMR Strength LLC

 

 

 

GMR Sun LLC (ex Stavenger Sun Ltd.)

 

 

 

GMR Trader (Liberia) LLC

 

 

 

GMR Transporter LLC

 

 

 

GMR Traveller LLC

 

 

 

GMR Trust LLC

 

 

 

GMR Zoe LLC

 

II.      All Other Pledgors

 

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX C

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF STOCK

 

1. General Maritime Corporation

 

Name of Subsidiary

 

Percent(%)
Ownership

 

 

 

 

 

GMR Administration Corp.

 

100

%

Genmar Trader Ltd.

 

99.8

%

 

2 . GMR Trader (Liberia) LLC

 

Name of Subsidiary

 

Percent(%)
Ownership

 

 

 

 

 

Genmar Trader Ltd.

 

0.2

%

 

--------------------------------------------------------------------------------


 

ANNEX D

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF LIMITED LIABILITY COMPANY INTERESTS

 

I.              General Maritime Corporation

 

Name of Limited
Liability Company

 

Type of Interest

 

Percentage Owned

 

Sub-clause of Section
2(a) of First Priority
Pledge and Security
Agreement

 

 

 

 

 

 

 

 

 

General Maritime Management LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Agamemnon LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Ajax LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Alexandra LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Alta LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Argus LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Ariston LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Boss LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Centaur LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Challenger LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Champ LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Commander LLC (ex Nord Ltd.)

 

Limited liability company interest

 

100

%

(i)

 

GMR Conqueror LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Constantine LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Defiance LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Endurance LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Gabriel LLC

 

Limited liability company interest

 

100

%

(i)

 

 

--------------------------------------------------------------------------------


 

Name of Limited
Liability Company

 

Type of Interest

 

Percentage Owned

 

Sub-clause of Section
2(a) of First Priority
Pledge and Security
Agreement

 

 

 

 

 

 

 

 

 

GMR George LLC (ex Pacific Tankship Ltd.)

 

Limited liability company interest

 

100

%

(i)

 

GMR Gulf LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Harriet LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Hector LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Honour LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Hope LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Horn LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Kestrel LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Leonidas LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Macedon LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Minotaur LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Nestor LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Orion LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Pericles LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Phoenix LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Princess LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Progress LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Prometheus LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Revenge LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Sky LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Spartiate LLC

 

Limited liability company interest

 

100

%

(i)

 

 

2

--------------------------------------------------------------------------------


 

Name of Limited
Liability Company

 

Type of Interest

 

Percentage Owned

 

Sub-clause of Section
2(a) of First Priority
Pledge and Security
Agreement

 

 

 

 

 

 

 

 

 

GMR Spirit LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Spyridon LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Star LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Strength LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Sun LLC (ex Stavenger Sun Ltd.)

 

Limited liability company interest

 

100

%

(i)

 

GMR Trader (Liberia) LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Transporter LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Traveller LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Trust LLC

 

Limited liability company interest

 

100

%

(i)

 

GMR Zoe LLC

 

Limited liability company interest

 

100

%

(i)

 

 

II.            All Other Pledgors

 

None

 

3

--------------------------------------------------------------------------------


 

ANNEX E

to

PLEDGE AND SECURITY AGREEMENT

 

LIST OF PARTNERSHIP INTERESTS

 

None

 

--------------------------------------------------------------------------------


 

ANNEX F

to

PLEDGE AND SECURITY AGREEMENT

 

[LIST OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

 

Address

 

 

 

General Maritime Corporation

 

35 West 56th Street,
New York, NY 10019

General Maritime Management LLC

 

35 West 56th Street,
New York, NY 10019

General Maritime Management (Hellas) Ltd.

 

35 West 56th Street,
New York, NY 10019

General Maritime Management (Portugal) Ltd.

 

35 West 56th Street,
New York, NY 10019

Genmar Trader Ltd.

 

35 West 56th Street,
New York, NY 10019

GMR Administration Corp.

 

35 West 56th Street,
New York, NY 10019

GMR Agamemnon LLC

 

35 West 56th Street,
New York, NY 10019

GMR Ajax LLC

 

35 West 56th Street,
New York, NY 10019

GMR Alexandra LLC

 

35 West 56th Street,
New York, NY 10019

GMR Alta LLC

 

35 West 56th Street,
New York, NY 10019

GMR Argus LLC

 

35 West 56th Street
New York, NY 10019

GMR Ariston LLC

 

35 West 56th Street
New York, NY 10019

GMR Boss LLC

 

35 West 56th Street
New York, NY 10019

GMR Centaur LLC

 

35 West 56th Street
New York, NY 10019

GMR Challenger LLC

 

35 West 56th Street,
New York, NY 10019

GMR Champ LLC

 

35 West 56th Street,
New York, NY 10019

GMR Commander LLC (ex Nord Ltd.)

 

35 West 56th Street,
New York, NY 10019

GMR Conqueror LLC

 

35 West 56th Street,
New York, NY 10019

GMR Constantine LLC

 

35 West 56th Street,
New York, NY 10019

GMR Defiance LLC

 

35 West 56th Street,
New York, NY 10019

 

--------------------------------------------------------------------------------


 

Name of Pledgor

 

Address

 

 

 

GMR Endurance LLC

 

35 West 56th Street,
New York, NY 10019

GMR Gabriel LLC

 

35 West 56th Street,
New York, NY 10019

GMR George LLC (ex Pacific Tankship Ltd.)

 

35 West 56th Street,
New York, NY 10019

GMR Gulf LLC

 

35 West 56th Street
New York, NY 10019

GMR Harriet LLC

 

35 West 56th Street,
New York, NY 10019

GMR Hector LLC

 

35 West 56th Street,
New York, NY 10019

GMR Honour LLC

 

35 West 56th Street,
New York, NY 10019

GMR Hope LLC

 

35 West 56th Street
New York, NY 10019

GMR Horn LLC

 

35 West 56th Street
New York, NY 10019

GMR Kestrel LLC

 

35 West 56th Street
New York, NY 10019

GMR Leonidas LLC

 

35 West 56th Street,
New York, NY 10019

GMR Macedon LLC

 

35 West 56th Street,
New York, NY 10019

GMR Minotaur LLC

 

35 West 56th Street,
New York, NY 10019

GMR Nestor LLC

 

35 West 56th Street,
New York, NY 10019

GMR Orion LLC

 

35 West 56th Street
New York, NY 10019

GMR Pericles LLC

 

35 West 56th Street,
New York, NY 10019

GMR Phoenix LLC

 

35 West 56th Street
New York, NY 10019

GMR Princess LLC

 

35 West 56th Street
New York, NY 10019

GMR Progress LLC

 

35 West 56th Street
New York, NY 10019

GMR Prometheus LLC

 

35 West 56th Street
New York, NY 10019

GMR Revenge LLC

 

35 West 56th Street,
New York, NY 10019

GMR Sky LLC

 

35 West 56th Street
New York, NY 10019

 

2

--------------------------------------------------------------------------------


 

Name of Pledgor

 

Address

 

 

 

GMR Spartiate LLC

 

35 West 56th Street,
New York, NY 10019

GMR Spirit LLC

 

35 West 56th Street,
New York, NY 10019

GMR Spyridon LLC

 

35 West 56th Street
New York, NY 10019

GMR Star LLC

 

35 West 56th Street,
New York, NY 10019

GMR Strength LLC

 

35 West 56th Street,
New York, NY 10019

GMR Sun LLC (ex Stavenger Sun Ltd.)

 

35 West 56th Street,
New York, NY 10019

GMR Trader (Liberia) LLC

 

35 West 56th Street,
New York, NY 10019

GMR Transporter LLC

 

35 West 56th Street
New York, NY 10019

GMR Traveller LLC

 

35 West 56th Street,
New York, NY 10019

GMR Trust LLC

 

35 West 56th Street,
New York, NY 10019

GMR Zoe LLC

 

35 West 56th Street,
New York, NY 10019

 

3

--------------------------------------------------------------------------------


 

ANNEX G

to

PLEDGE AND SECURITY AGREEMENT

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of                   ,           , among the undersigned
pledgor (the “Pledgor”), Nordea Bank Finland, Plc, New York Branch, not in its
individual capacity but solely as collateral agent (the “Pledgee”), and
                    , as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a First Priority Pledge and Security Agreement, dated as of July 1, 2004
(as amended, amended and restated, modified or supplemented from time to time,
the “Pledge Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Pledge Agreement), the Pledgor
will pledge to the Pledgee for the benefit of the Secured Creditors (as defined
in the Pledge Agreement), and grant a first priority security interest in favor
of the Pledgee for the benefit of the Secured Creditors in, all of the right,
title and interest of the Pledgor in and to any and all (1) “uncertificated
securities” (as defined in Section 8-102(a)(18) of the Uniform Commercial Code,
as adopted in the State of New York) (“Uncertificated Securities”), (2) 
Partnership Interests (as defined in the Pledge Agreement) and (3) Limited
Liability Company Interests (as defined in the Pledge Agreement), in each case
issued from time to time by the Issuer, whether now existing or hereafter from
time to time acquired by the Pledgor (with all of such Uncertificated
Securities, Partnership Interests and Limited Liability Company Interests being
herein collectively called the “Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests

 

--------------------------------------------------------------------------------


 

originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.

 

2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

 

3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partner­ship agreement, membership agreement
or any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests are fully paid and nonassessable.

 

4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  [         ]

Telephone:  [            ]

Facsimile:   [             ]

 

5.  Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Pledgee shall instruct.

 

6.  Except as expressly provided otherwise in Sections 4 and 5, all notices,
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or
overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be.  All notices and other communications shall
be in writ­ing and addressed as follows:

 

(a)           if to any Pledgor, at:

 

c/o General Maritime Corporation, as agent

35 West 56th Street

New York, NY 10019

 

2

--------------------------------------------------------------------------------


 

Attention:  Chief Executive Officer

Telephone No.:  (212) 763-5600

Telecopier No.:  (212) 763-5603

 

with copies to:

Kramer Levin Naftalis & Frankel LLP

919 Third Avenue

New York, NY 10022

Attention:  Thomas E. Molner, Esq.

Telephone No.:  (212) 715-9100

Telecopier No.:  (212) 715-8000

 

(b)           if to the Pledgee, at:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  [        ]

Telephone:  [            ]

Facsimile:   [            ]

 

 (c)          if to the Issuer, at:

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws (other than Title 14 of Articles 5 of the New York General Obligations Law.

 

*              *              *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

[

 

],

 

as Pledgor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NORDEA BANK FINLAND, PLC, NEW YORK

 

BRANCH,

 

not in its individual capacity but solely as

 

Pledgee

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[

 

],

 

the Issuer

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

ANNEX H

to

PLEDGE AND SECURITY AGREEMENT

 

Form of Control Agreement Regarding Deposit Accounts

 

CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of                 
     ,         , among the undersigned assignor (the “Assignor”) NORDEA BANK
FINLAND, PLC, New York Branch, not in its individual capacity but solely as
Collateral Agent (the “Collateral Agent” and the “Deposit Account Bank”), as the
bank (as defined in Section 9-102 of the UCC as in effect on the date hereof in
the State of                                        (the “UCC”)) with which one
or more deposit accounts (as defined in Section 9-102 of the UCC) are maintained
by the Assignor (with all such deposit accounts now or at any time in the future
maintained by the Assignor with the Deposit Account Bank being herein called the
“Deposit Accounts”).

 

W I T N E S S E T H :

 

WHEREAS, the Assignor, various other Assignors and the Collateral Agent have
entered into a Pledge and Security Agreement, dated as of July 1, 2004 (as
amended, amended and restated, modified or supplemented from time to time, the
“Pledge and Security Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge and Security
Agreement), the Assignor has granted a first priority security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Pledge and Security Agreement) in all of the right, title and interest of the
Assignor in and into any and all deposit accounts (as defined in Section 9-102
of the UCC) and in all monies, securities, instruments and other investments
deposited therein from time to time (collectively, herein called the
“Collateral”); and

 

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             Assignor’s Dealings with Deposit Accounts; Notice of Exclusive
Control. Until the Deposit Account Bank shall have received from the Collateral
Agent a Notice of Exclusive Control (as defined below), the Assignor shall be
entitled to present items drawn on and otherwise to withdraw or direct the
disposition of funds from the Deposit Accounts and give instructions in respect
of the Deposit Accounts; provided, however, that the Assignor may not, and the
Deposit Account Bank agrees that it shall not permit the Assignor to, without
the Collateral Agent’s prior written consent, close any Deposit Account.  If
upon the occurrence and during the continuance of an Event of Default (as
defined in the Pledge and Security Agreement) the Collateral Agent shall give to
the Deposit Account Bank a notice of

 

--------------------------------------------------------------------------------


 

the Collateral Agent’s exclusive control of the Deposit Accounts, which notice
states that it is a “Notice of Exclusive Control” (a “Notice of Exclusive
Control”), only the Collateral Agent shall be entitled to withdraw funds from
the Deposit Accounts, to give any instructions in respect of the Deposit
Accounts and any funds held therein or credited thereto or otherwise to deal
with the Deposit Accounts.

 

2.             Collateral Agent’s Right to Give Instructions as to Deposit
Accounts.  (a)  Notwithstanding the foregoing or any separate agreement that the
Assignor may have with the Deposit Account Bank, the Collateral Agent shall be
entitled, following the occurrence and during the continuance of an Event of
Default for purposes of this Agreement, at any time to give the Deposit Account
Bank instructions as to the withdrawal or disposition of any funds from time to
time credited to any Deposit Account, or as to any other matters relating to any
Deposit Account or any other Collateral, without further consent from the
Assignor.  The Assignor hereby irrevocably authorizes and instructs the Deposit
Account Bank, and the Deposit Account Bank hereby agrees, to comply with any
such instructions from the Collateral Agent without any further consent from the
Assignor.  Such instructions may include the giving of stop payment orders for
any items being presented to any Deposit Account for payment.  The Deposit
Account Bank shall be fully entitled to rely on, and shall comply with,  such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Assignor may give to the Deposit Account
Bank.  In case of any conflict between instructions received by the Deposit
Account Bank from the Collateral Agent and the Assignor, the instructions from
the Collateral Agent shall prevail.

 

(b)           It is understood and agreed that the Deposit Account Bank’s duty
to comply with instructions from the Collateral Agent regarding the Deposit
Accounts is absolute, and the Deposit Account Bank shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the First Priority Pledge and
Security Agreement or any other Credit Document (as defined in the First
Priority Pledge and Security Agreement), nor seek confirmation thereof from the
Assignor or any other Person.

 

3.             Assignor’s Exculpation and Indemnification of Depository Bank. 
The Assignor hereby irrevocably authorizes and instructs the Deposit Account
Bank to follow instructions from the Collateral Agent regarding the Deposit
Accounts even if the result of following such instructions from the Collateral
Agent is that the Deposit Account Bank dishonors items presented for payment
from any Deposit Account.  The Assignor further confirms that the Deposit
Account Bank shall have no liability to the Assignor for wrongful dishonor of
such items in following such instructions from the Collateral Agent.  The
Deposit Account Bank shall have no duty to inquire or determine whether the
Assignor’s obligations to the Collateral Agent are in default or whether the
Collateral Agent is entitled, under any separate agreement between the Assignor
and the Collateral Agent, to give any such instructions.  The Assignor further
agrees to be responsible for the Deposit Account Bank’s customary charges and to
indemnify the Deposit Account Bank from and to hold the Deposit Account Bank
harmless against any loss, cost or expense that the Deposit Account Bank may
sustain or incur in acting upon instructions which the Deposit Account Bank
believes in good faith to be instructions from

 

2

--------------------------------------------------------------------------------


 

the Collateral Agent excluding any loss, cost or expense to the extent incurred
as a direct result of the gross negligence or willful misconduct of the Deposit
Account Bank.

 

4.             Subordination of Security Interests; Deposit Account Bank’s
Recourse to Deposit Accounts.  The Deposit Account Bank hereby subordinates any
claims and security interests it may have against, or with respect to, any
Deposit Account at any time established or maintained with it by the Assignor
(including any amounts, investments, instruments or other Collateral from time
to time on deposit therein) to the security interests of the Collateral Agent
(for the benefit of the Secured Creditors) therein, and agrees that no amounts
shall be charged by it to, or withheld or set-off or otherwise recouped by it
from, any Deposit Account of the Assignor or any amounts, investments,
instruments or other Collateral from time to time on deposit therein; provided
that the Deposit Account Bank may, however, from time to time debit the Deposit
Accounts for any of its customary charges in maintaining the Deposit Accounts or
for reimbursement for the reversal of any provisional credits granted by the
Deposit Account Bank to any Deposit Account, to the extent, in each case, that
the Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.

 

5.             Representations, Warranties and Covenants of Deposit Account
Bank.  The Deposit Account Bank represents and warrants to the Collateral Agent
that:

 

(a)           The Deposit Account Bank constitutes a “bank” (as defined in
Section 9-102 of the UCC), that the jurisdiction (determined in accordance with
Section 9-304 of the UCC) of the Deposit Account Bank for purposes of each
Deposit Account maintained by the Assignor with the Deposit Account Bank shall
be one or more States within the United States.

 

(b)           The Deposit Account Bank shall not permit any Assignor to
establish any demand, time, savings, passbook or other account with it which
does not constitute a “deposit account” (as defined in Section 9-102 of the
UCC).

 

(c)  The account agreements between the Deposit Account Bank and the Assignor
relating to the establishment and general operation of the Deposit Accounts
provide, whether specifically or generally, that the laws of New York govern
secured transactions relating to the Deposit Accounts and that the Deposit
Account Bank’s “jurisdiction” for purposes of Section 9-304 of the UCC in
respect of the Deposit Accounts is New York.  The Deposit Account Bank will not,
without the Collateral Agent’s prior written consent, amend any such account
agreement so that the Deposit Account Bank’s jurisdiction for purposes of
Section 9-304 of the UCC is other than a jurisdiction permitted pursuant to
preceding clause (a).  All account agreements in respect of each Deposit Account
in existence on the date hereof are listed on Annex A hereto and copies of all
such account agreements have been furnished to the Collateral Agent.  The
Deposit Account Bank will promptly furnish to the Collateral Agent a copy of the
account agreement for each Deposit Account hereafter established by the Deposit
Account Bank for the Assignor.

 

(d)           The Deposit Account Bank has not entered and will not enter, into
any agree­ment with any other Person by which the Deposit Account Bank is
obligated to comply with instructions from such other Person as to the
disposition of funds from any Deposit Account or other dealings with any Deposit
Account or other of the Collateral.

 

3

--------------------------------------------------------------------------------


 

(e)           On the date hereof the Deposit Account Bank maintains no Deposit
Accounts for the Assignor other than the Deposit Accounts specifically
identified in Annex A hereto.

 

(f)            Any items or funds received by the Deposit Account Bank for the
Assignor’s account will be credited to said Deposit Accounts specified in
paragraph (e) above or to any other Deposit Accounts hereafter established by
the Deposit Account Bank for the Assignor in accordance with this Agreement.

 

(g)           The Deposit Account Bank will promptly notify the Collateral Agent
of each Deposit Account hereafter established by the Deposit Account Bank for
the Assignor (which notice shall specify the account number of such Deposit
Account and the location at which the Deposit Account is maintained), and each
such new Deposit Account shall be subject to the terms of this Agreement in all
respects.

 

6.             Deposit Account Statements and Information.  The Deposit Account
Bank agrees, and is hereby authorized and instructed by the Assignor, to furnish
to the Collateral Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit Account that the
Deposit Account Bank sends to the Assignor and to disclose to the Collateral
Agent all information requested by the Collateral Agent regarding any Deposit
Account.

 

7.             Conflicting Agreements.  This Agreement shall have control over
any conflicting agreement between the Deposit Account Bank and the Assignor.

 

8.             Merger or Consolidation of Deposit Account Bank.  Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Deposit Account Bank may be merged or
with which it may be consolidated, or any bank resulting from any merger to
which the Deposit Account Bank shall be a party, shall be the successor of the
Deposit Account Bank hereunder and shall be bound by all provisions hereof which
are binding upon the Deposit Account Bank and shall be deemed to affirm as to
itself all representations and warranties of the Deposit Account Bank contained
herein.

 

9.             Notices.  (a)  All notices and other communications provided for
in this Agreement shall be in writing (including facsimile) and sent to the
intended recipient at its address or telex or facsimile number set forth below:

 

If to the Collateral Agent, at:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  [       ]

Telephone:  [             ]

Facsimile:   [             ]

 

4

--------------------------------------------------------------------------------


 

If to the Assignor, at:

 

 

 

 

 

If to the Deposit Account Bank, at:

 

[Nordea Bank Finland plc, New York Branch

11 West 42nd Street

7th Floor

New York, New York 10036

Attn:  Mr. Hans Chr. Kjelsrud

Telephone:  212-318-9634

Facsimile:  212-421-4420]

 

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

 

(b)           Except as otherwise provided herein, all notices and other
communications hereunder shall be delivered by hand or by commercial overnight
courier (delivery charges prepaid), or mailed, postage prepaid, or telexed or
faxed, addressed as aforesaid, and shall be effective (i) three business days
after being deposited in the mail (if mailed), (ii) when delivered (if delivered
by hand or courier) and (iii) or when transmitted with receipt confirmed (if
telexed or faxed); provided that notices to the Collateral Agent shall not be
effective until actually received by it.

 

10.           Amendment.  This Agreement may not be amended, modified or
supplemented except in writing executed and delivered by all the parties hereto.

 

11.           Binding Agreement.  This Agreement shall bind the parties hereto
and their successors and assign and shall inure to the benefit of the parties
hereto and their successors and assigns.  Without limiting the provisions of the
immediately preceding sentence, the Collateral Agent at any time or from time to
time may designate in writing to the Deposit Account Bank a successor Collateral
Agent (at such time, if any, as such entity becomes the Collateral Agent under
the Pledge and Security Agreement, or at any time thereafter) who shall
thereafter succeed to the rights of the existing Collateral Agent hereunder and
shall be entitled to all of the rights and benefits provided hereunder.

 

12.           Continuing Obligations.  The rights and powers granted herein to
the Collateral Agent have been granted in order to protect and further perfect
its security interests in the Deposit Accounts and other Collateral and are
powers coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights

 

5

--------------------------------------------------------------------------------


 

granted to the Collateral Agent hereunder or by the bankruptcy, insolvency,
conservatorship or receivership of the Assignor or the Deposit Account Bank or
by the lapse of time.  The rights of the Collateral Agent hereunder and in
respect of the Deposit Accounts and the other Collateral, and the obligations of
the Assignor and Deposit Account Bank hereunder, shall continue in effect until
the security interests of Collateral Agent in the Deposit Accounts and such
other Collateral have been terminated and the Collateral Agent has notified the
Deposit Account Bank of such termination in writing.

 

13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

14.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

15.           Termination.          This Agreement and the security interest
created hereby shall terminate, after the Termination Date, the date upon which
(i) the Total Revolving Loan Commitment and the Total Term Loan Commitment under
the Credit Agreement; (ii) all Interest Rate Protection Agreements, including
interest rate swap agreements, interest rate cap agreements, interest collar
agreements, interest rate hedging agreements, interest rate floor agreements and
other similar agreements and arrangements with respect to the outstanding Loans
and/or Commitments; and (iii) Other Hedging Agreements, including foreign
exchange contracts, currency swap agreements, commodity agreements or other
similar agreements or arrangements designed to protect against the fluctuations
in currency or commodity values applicable to the Loans have been terminated and
no Notes representing Borrower’s obligation to pay the principal of, and
interest on the Loans under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full and all Obligations applicable to the Loans
then due and payable have been paid in full (provided that all indemnities set
forth herein including, without limitation, in Section 11 hereof shall survive
any such termination).

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

Assignor:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Collateral Agent:

 

 

 

 

 

 

NORDEA BANK FINLAND, PLC, NEW

 

YORK BRANCH,

 

as Collateral Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Deposit Account Bank:

 

 

 

 

 

 

NORDEA BANK FINLAND, PLC, NEW

 

YORK BRANCH,

 

as Deposit Account Bank

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------